Third District Court of Appeal
                               State of Florida

                        Opinion filed December 24, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D11-1470
                        Lower Tribunal No. 08-29249-B
                             ________________


                               Bernard Pierre,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Jaqueline Hogan
Scola, Judge.

     Andrew F. Rier, P.A., and Daniel Tibbitt, for appellant.

      Pamela Jo Bondi, Attorney General, and Shayne R. Burnham, Assistant
Attorney General, for appellee.

Before SALTER, EMAS and SCALES, JJ.

     PER CURIAM.
      We affirm appellant’s conviction without prejudice to appellant making a

timely and proper motion seeking postconviction relief pursuant to Florida Rule of

Criminal Procedure 3.850.

      Affirmed.




                                        2